Citation Nr: 1723459	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-38 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.

2. Entitlement to service connection for arterial fibrillation, to include as due to herbicide exposure.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 with service in the Republic of Vietnam. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for sleep apnea to include as due to herbicide exposure, service connection for arterial fibrillation to include as due to herbicide exposure and service connection for hypertension to include as due to herbicide exposure. The Board finds a remand is warranted for additional development. 

The Veteran contends that his sleep apnea, arterial fibrillation and hypertension are a result of herbicide exposure in Vietnam. Direct service connection for non-presumptive disabilities can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

First, the Veteran contends he is entitled to service connection for sleep apnea to include as due to herbicide exposure. Post-service VA treatment records document sleep trouble and a May 2011 sleep study reflects a diagnosis of obstructive sleep apnea.  The Veteran has consistently reported that his sleep apnea is a result of service, and specifically his exposure to herbicides. The Veteran has qualifying service in Vietnam, and therefore was presumptively exposed to herbicides. In light of the Veteran's statements, current disability and presumptive exposure to herbicides the Board finds a VA examination is warranted to address direct service connection. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, addressing the Veteran's claim for entitlement to service connection for arterial fibrillation, to include as due to herbicide exposure the Board finds a supplemental examination is warranted. VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in February 2012. The examiner noted a diagnosis of atrial fibrillation and hypertension and that the Veteran did not have a diagnosis of ischemic heart disease.  However, the examiner failed to address whether it was at least as likely as not that the Veteran's current heart disability was related to his active service, to include herbicide exposure. As such, the Board finds a new VA examination and opinion is warranted to supplement the February 2012 VA examination. 

Lastly, the Veteran contends that he is entitled to service connection for hypertension to include as due to exposure to herbicides. The Veteran has reported undergoing treatment and continuous medication for hypertension for the last 30 years, soon after separation from service.  The Veteran has qualifying service in Vietnam. And therefore was presumptively exposed to herbicides. While a presumption does not exist for hypertension, the National Academy of Sciences (NAS) has found limited evidence of an association and so an opinion is needed. Therefore, a direct service connection opinion is needed. McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such a remand is warranted for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise and experience to determine the nature and etiology of the Veteran's heart disability. The claims file must be made available to and reviewed by the examiner, to include all prior opinions provided.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all currently diagnosed heart disabilities.

b. Does the Veteran have of ischemic heart disease?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed heart disability, is related to active service, to include as due to herbicide exposure?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to his active service, to include herbicide exposure?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner should assume the Veteran has been exposed to herbicides.  The mere fact that a presumption has not been established for the particular disability at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

3. After undertaking the development listed above, in directive 1, to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise and experience to determine the nature and etiology of the Veteran's sleep apnea. The claims file must be made available to and reviewed by the examiner, to include all prior opinions provided.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is related to his active service, to include herbicide exposure?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner should assume the Veteran has been exposed to herbicides.  The mere fact that a presumption has not been established for the particular disability at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




